


110 HR 6839 IH: To designate a previously unnamed peak in the Sawtooth

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6839
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate a previously unnamed peak in the Sawtooth
		  Wilderness of the Sawtooth National Forest in the State of Idaho as
		  Mount Ernie Day.
	
	
		1.Designation of Mount Ernie
			 Day, Sawtooth National Forest, Idaho
			(a)DesignationThe previously unnamed peak located at 114
			 degrees, 58′ 34.087″ West Latitude and 44 degrees, 1′ 9.462″ North Longitude in
			 the Sawtooth Wilderness of the Sawtooth National Forest in the State of Idaho
			 is hereby designated as Mount Ernie Day.
			(b)ReferencesAny reference in any law, regulation,
			 document, record, map, or other paper of the United States to the peak referred
			 to in subsection (a) shall be considered to be a reference to Mount
			 Ernie Day.
			
